Citation Nr: 1025036	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  08-00 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to payment or reimbursement for the cost of medical 
treatment provided on May 3, 2007, at Florida Hospital Flagler in 
Palm Coast, Florida.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served (according to the October 2007 statement of 
the case) on active duty from April 1964 to March 1966.

This matter comes before the Board of Veterans' Appeals (Board) 
from a June 2007 decision (according to the October 2007 
statement of the case) of a Department of Veterans Affairs (VA) 
Medical Center (VAMC) that denied payment or reimbursement of 
certain medical expenses incurred on May 3, 2007.


FINDING OF FACT

The treatment the Veteran received on May 3, 2007, at the ER was 
for a medical emergency of such nature that a prudent lay person 
would reasonably expect that a delay in seeking immediate medical 
attention would be hazardous to life or health, and a VA or other 
Federal facility was not feasibly available at the time the 
Veteran first sought treatment.


CONCLUSION OF LAW

The criteria for payment or reimbursement of medical expenses not 
previously authorized that were incurred for treatment at the 
Florida Hospital Flagler in Palm Coast, Florida on May 3, 2007, 
have been met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002); 38 
C.F.R. §§ 17.120, 17.121, 17.1000-17.1008 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the following decision, there is no prejudice to the 
Veteran by the Board proceeding with the issue on appeal at this 
time without reviewing the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).

As the Veteran's claims file has not been associated with his 
medical appeals file, the Board is unable to determine the 
verified period of his active duty service.  The VAMC determined 
that the Veteran had honorable active duty service from April 
1964 to March 1966, and there is no indication that such 
determination is erroneous.

The Veteran seeks payment or reimbursement of medical expenses 
not previously authorized that were incurred for treatment at the 
Florida Hospital Flagler on May 3, 2007.  Medical records reflect 
that such expenses were incurred for treatment of left ankle 
pain.  The VAMC denied the claim based on a determination that 
the treatment was for a non-emergent condition and VA facilities 
were feasibly available.

As the claims file has not been associated with the medical 
appeals file, the Board is unable to verify whether the Veteran 
is service-connected for any disabilities, such that he may 
otherwise be eligible for reimbursement under 38 U.S.C.A. § 1728.  
The AOJ has found (in the SERVICE section of the October 2007 
statement of the case) that there are no service-connected 
disabilities, and the Veteran has not asserted to the contrary.

The AOJ has adjudicated the Veteran's claim pursuant to the 
Veterans Millennium Health Care and Benefits Act and implementing 
regulations.  38 U.S.C.A. § 1725 (West 2002), 38 C.F.R. §§ 
17.1000-17.1008 (2009).  Under these provisions, the reasonable 
value of emergency treatment furnished in a non-VA facility will 
be reimbursed where the veteran is an active VA health-care 
participant (enrolled in the annual patient enrollment system and 
in receipt of VA hospital, nursing home, or domiciliary care 
under such system within the preceding 24 months) and is 
personally liable for such emergency treatment (financially 
liable to the provider and not eligible for reimbursement under 
38 U.S.C.A. § 1728).  For this purpose, "emergency treatment" is 
defined as medical care or services furnished when (1) VA or 
other Federal facilities are not feasibly available and an 
attempt to use them beforehand would not have been reasonable, 
(2) there is a medical emergency of such nature that a prudent 
lay person would reasonably expect that a delay in seeking 
immediate medical attention would be hazardous to life or health, 
and (3) any medical care beyond the initial emergency evaluation 
and treatment is for a continued medical emergency of such nature 
that the veteran could not have been safely discharged or 
transferred to a VA or other Federal facility.  38 U.S.C.A. § 
1725; 38 C.F.R. § 17.1002.

In this case, the AOJ has essentially determined that the 
Veteran's treatment in question was provided for a nonservice-
connected condition, that the private hospital at issue provides 
emergency care, that the Veteran was enrolled in the VA health 
care system at the time of treatment, that he had received VA 
medical services within the preceding 24 months, and that he has 
no coverage under a health-plan contract for payment or 
reimbursement for such treatment.  There is no indication of 
record that such determinations are not correct.

As such, the Board must determine (1) whether the treatment at 
issue was for a medical emergency of such nature that a prudent 
lay person would reasonably expect that a delay in seeking 
immediate medical attention would be hazardous to life or health 
medical care or services; and (2) whether VA or other Federal 
facilities were not feasibly available and an attempt to use them 
beforehand would not have been reasonable.

In a statement received with his substantive appeal, the Veteran 
stated, in pertinent part, as follows:

During the gout attack, the pain became 
more painful until I could not walk on my 
foot.  So, I had to get around the house 
kneeling on a chair with wheels, scooting 
on it.  I live alone so I had to cook my 
own meals, clean up after and go from room 
to room pushing myself on this chair, 
causing more anxiety.  Not being able to 
prepare proper meals or being able to go 
to the store to buy groceries only added 
to my stress.  Gout causes such pain and 
discomfort it takes your reason and 
judgment.

I did call the local VA Health Clinic in 
St. Augustine and was told they couldn't 
see me or help me for at least a week.  I 
spoke with the nurse and she told me I 
should go to the nearest Emergency Room to 
get treatment.  I did contact the local 
VA, in Palm Coast, to see if I could get a 
ride on their shuttle bus to Gainesville 
VA Hospital.  Again I was told I would 
have to make an appointment at least a 
week in advance.  I could not be seen at 
the St. Augustine Clinic and I couldn't 
drive two hours to Gainesville, fearful 
that I might have to stop to use a 
restroom.  I drove myself to the Florida 
Hospital which is only five miles from my 
house.

I understand that a gout attack doesn't 
sound life threatening.  But, if you 
factor in all the medical problems I had 
been dealing with over the past several 
weeks, that I live alone and have nobody 
to help or aid me, all the medications I 
was taking added to the [medications] for 
the new maladies, and the pain I was in, 
it was an emergency to me.

A May 3, 2007 private Emergency Physician Record reveals that the 
Veteran was treated for gout of the left foot.  The discharge 
instructions (the Veteran was discharged on May 3, 2007) included 
using ice packs and rest and elevation of the painful joints.  
Narcotic medications were prescribed.

Based on these treatment records, a VA Medical Officer determined 
that the Veteran's condition on May 3, 2007 was not emergent.

The Board acknowledges the VA Medical Officer's determination 
that the Veteran's condition was not emergent.  The law, however, 
does not require that the condition at issue actually be proven 
emergent, from a purely medical standpoint, in order to qualify 
for payment or reimbursement under 38 U.S.C.A. § 1725.  Instead, 
it need only be demonstrated that initial evaluation and 
treatment was rendered for a condition of such a nature that a 
prudent layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous to 
life or health.  This standard is considered to be met where a 
condition manifests by acute symptoms of sufficient severity, 
including severe pain, that a prudent layperson who possesses an 
average knowledge of health and medicine could reasonably expect 
the absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part.  38 C.F.R. § 17.1002(b).

In this regard, the statements by the Veteran indicate that the 
Veteran had been experiencing pain and difficulties over a period 
of time that reached a point of unbearability on May 3, 2007.  
The pain had reached to a stage, on May 3, 2007, to which the 
Veteran felt he would be essentially endangering himself in the 
absence of immediate treatment.  While the record does not show, 
and the Veteran does not assert, that VA payment or reimbursement 
of the costs of the care on May 3, 2007 were pre-authorized, the 
Veteran clearly made initial attempts to seek treatment from VA 
on May 3, 2007, and did receive instructions from a VA nurse to 
proceed to an emergency room for immediate treatment.  There is 
no indication in the record that such statements are not 
credible.  As such, although the Veteran's condition was 
eventually determined to be non-emergent from a purely medical 
standpoint, the Board finds that the condition was of such nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health.  Moreover, it could be argued that 
the VA nurse who instructed that the Veteran seek treatment in an 
emergency room was essentially indicating that the Veteran's 
condition was "emergent."  With respect to the availability of 
a VA facility, given the pain and the Veteran's circumstances, it 
would not have been reasonable to expect the Veteran to leave and 
travel to the Gainesville VA medical facility by himself.

Accordingly, the criteria for entitlement to reimbursement for 
the medical expenses incurred for treatment on May 3, 2007, at 
Florida Hospital Flagler in Palm Coast, Florida have been met.


ORDER

Entitlement to payment or reimbursement for the cost of medical 
treatment provided on May 3, 2007, at Florida Hospital Flagler in 
Palm Coast, Florida, is granted.




____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


